In a proceeding pursuant to article 78 of the Civil Practice Act for an inspection of corporate books and records, the cross appeals are from an order referring the matter to an Official Referee to hear and determine the purpose for which the inspection is sought. Appeals dismissed, without costs. The order is not appealable as a matter of right. (Civ. Prae. Act, § 1304; Matter of Cohen v. Cocoline Prods., 3 A D 2d 711.) Leave to appeal may be granted only by the court making the order (Matter of Clark v. Burke, 268 App. Div. 864). Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.